Citation Nr: 1008758	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 
1989.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2005 rating action in which the RO, inter 
alia, assigned an increased rating, from noncompensable to 10 
percent, for DJD of the right shoulder.  The Veteran filed a 
Notice of Disagreement (NOD) in March 2005, and the RO issued 
a Statement of the Case (SOC) in July 2005.  A timely 
Substantive Appeal was filed in September 2005.

In July 2006, the Veteran testified during at the RO; a 
transcript of this hearing is of record. 

In November 2006, the RO issued a supplemental statement of 
the case (SSOC) reflecting the continued denial of the claim.

In January 2008, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After completing 
the requested action, the RO continued the denial of the 
claim for higher rating (as reflected in a December 2009 
SSOC), and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter remaining on appeal has been 
accomplished.

2.  The Veteran is right handed.

3. The Veteran's service-connected DJD of the right shoulder 
has been manifested by objective findings of limited shoulder 
motion and subjective complaints including pain with active 
and repetitive motion, as well as lack of strength and 
stamina after repeated use; these findings/symptoms appear to 
result in functional loss comparable to right arm motion 
limited to midway between the side and shoulder level. 

4.  The Veteran's left knee disability is not shown to be so 
exceptional or unusual to render the schedular criteria 
inadequate for rating the disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent rating for DJD of the right 
shoulder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.69, 4.71a, 
Diagnostic Codes 5201, 5202, 5010 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2008 post-rating letter provided 
notice regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA. The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The Board notes that the July 2005 SOC and November 2006 SSOC 
set forth the pertinent rating criteria for shoulder 
disabilities (which, as indicated above, suffices, in part, 
for Dingess/Hartman). While this notice was provided after 
the RO's initial rating decision on the claim, subsequently, 
the December 2009 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, private records and reports of VA 
examinations in October 2004, October 2006, February 2008 and 
July 2009.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's Board hearing, 
as well as various written statements provided by the Veteran 
and by his representative, on his behalf.  The Board also 
notes that no further RO action on this matter, prior to 
appellate consideration, is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

Historically, the Veteran injured his right shoulder in April 
1989 during a parachute jump.  In November 1989, service 
connection was granted for a separation of the right 
shoulder. 

In September 2004, the Veteran filed a claim for a higher 
rating for his right shoulder disability.

In this case, the RO assigned a 10 percent rating for the 
Veteran's DJD of the right shoulder pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5201-5010.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
rating.  38 C.F.R. § 4.27.  Diagnostic Code 5010 applies to 
traumatic arthritis and Diagnostic Code 5201 applies to 
limitation of motion of the arm. 

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2009).  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009). 

Standard ranges of shoulder motion are forward elevation 
(flexion) and abduction from 0 to 180 degrees, each (with 
shoulder level at 90 degrees); and external and internal 
rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I. 

The Board notes that while the Veteran reported that he is 
ambidextrous, he indicated that he was right-handed prior to 
his shoulder injury and then learned to do things with his 
left hand as a result.  As the Veteran is right-handed, his 
DJD of the right shoulder affects his major extremity.

Limitation of motion of the major arm at the shoulder level 
warrants a 20 percent rating.  A 30 percent rating is 
warranted for limitation of motion midway between the side 
and shoulder level.  Where motion is limited to 25 degrees 
from the side, a 40 percent rating is warranted.  38 C.F.R. § 
4.7a, Diagnostic Code 5201. 

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include during 
flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996). 

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran's DJD of the right shoulder meets the 
criteria for a 30 percent but no higher rating.

On VA examination in October 2004, the Veteran reported pain 
in his right shoulder when raising his arm overhead or lifted 
items.  On examination, there was no swelling, heat or 
redness.  His shoulder did not give-way, lock, or have excess 
fatigability.  However, the shoulder did have lack of 
endurance.  There was no clinical evidence that the range of 
motion of motion was additionally limited by pain, weakness 
or fatigability on repetitive use of the right shoulder.  The 
Veteran worked as a corrections officer and had not lost any 
time in the last 12 months because of pain in his right 
shoulder.  The examiner noted that the Veteran was right-
handed.  Range of motion testing revealed flexion to 150 
degrees with pain, abduction to 140 degrees with pain, 
internal rotation to 60 degrees with pain and external 
rotation to 80 degrees with pain.  The diagnosis was 
degenerative osteoarthritis of the right shoulder at the 
acromioclavicular joint and tendonitis of the rotator cuff of 
the right shoulder.

On VA examination in October 2006, the Veteran reported 
moderate pain in the right shoulder that was constant.  He 
also noted weakness, stiffness and occasional swelling.  He 
reported that he missed an average of one day a month of work 
due to his shoulder.  On examination, the Veteran was tender 
over the biceps tendon and profusely over the anterior 
shoulder.  He was not tender over the acromioclavicular joint 
in general.  There was no swelling.  Range of motion testing 
revealed flexion 127 degrees, abduction to 120 degrees, 
external rotation to 70 degrees and internal rotation to 80 
degrees.  The diagnosis was right shoulder status post 
acromioclavicular separation, degenerative arthritis of the 
right shoulder and acromioclavicular joint by MRI and 
bicipital tendinitis.  The examiner noted that flare-ups 
occurred in the right shoulder sufficient for the Veteran to 
miss work.  
However, he could not quantify the additional limitation of 
motion or function which occurred during a flare-up since one 
was not occurring.  

In July 2007, the Veteran underwent a right shoulder 
arthroscopic subacromial decompression and SLAP repair.

A VA consultation report in September 2007 indicated that the 
Veteran had reports of pain and limited motion in his right 
shoulder region.  Range of motion testing revealed flexion 
120 degrees, abduction to 115 degrees, external rotation to 
45 degrees and internal rotation to 30 degrees.  The 
diagnosis was status post right shoulder arthroscopic 
subacromial decompression and SLAP repair in July 2007.

In A February 2008 memorandum, the Veteran's treating 
physician reported that the Veteran had fatigue with lifting 
and limitations.  The Veteran's January 2008 MRI's revealed 
marked AC joint spurring, both superior and inferior, with AC 
joint narrowing.  On examination, the Veteran had a popping 
sensation with any abduction range of motion.  He also was 
"exquisitely tender" over the AC joint area.  

On VA examination in February 2008, the Veteran reported that 
even after his surgery, he continued to have pain, grinding, 
popping and limited range of motion in the right shoulder.  
He indicated that his current orthopedic doctor was 
recommending another surgery to remove spurs noted on X-rays.  
He reported giving-way, instability, pain, stiffness and 
weakness.  There was no effusion or episodes of locking.  
There was tenderness on the right side of the shoulder but no 
flare-ups of joint disease.  Range of motion testing revealed 
flexion 125 degrees with pain beginning at 60 degrees, 
abduction to 130 degrees with pain beginning at 60 degrees, 
external rotation to 45 degrees and internal rotation to 45 
degrees.  There was no additional loss of motion on 
repetitive use and there was no inflammatory arthritis or 
joint ankylosis.  The diagnosis was traumatic arthritis, DJD 
and partial thickness articular surface tear of the 
supraspinatus tendon of the right shoulder.  The Veteran's 
occupational effects were significant as he had problems 
lifting, carrying, reaching and had weakness and fatigue.  
The Veteran was assigned different duties and had increased 
absenteeism.  

On VA examination in July 2009, the Veteran reported a 
worsening of his shoulder pain.  The Veteran reported giving-
way, constant pain, stiffness, weakness, decreased speed of 
joint motion and episodes of dislocation or sublaxation 
several times a week.  There was no deformity, instability, 
incoordination, effusions, symptoms of inflammation or flare-
ups of joint disease.  There were no constitutional episodes 
of arthritis or incapacitating episodes of arthritis.  On 
examination, there were recurrent shoulder dislocations.  
Range of motion testing revealed flexion 105 degrees, 
abduction to 105 degrees, external rotation to 45 degrees and 
internal rotation to 30 degrees.  There was objective 
evidence of pain with active motion and objective evidence of 
pain following repetitive motion.  There was no joint 
anklyosis and there were no additional limitations of range 
of motion after repetition.  The examiner noted that the 
Veteran's right shoulder disability had significant effects 
on the Veteran's usual occupation as a corrections officer 
which resulted in increased absenteeism.  The Veteran missed 
two weeks of work because of his shoulder over the past 12 
month span.  The Veteran had decreased manual labor, problems 
with lifting and carrying, difficulty reaching, lack of 
stamina, decreased strength and upper extremity pain.

This limitation of right shoulder motion approximates 
limitation to shoulder level.  Although forward flexion was 
painful from 60 degrees, the Veteran retained significant 
ranges of motion in other directions.  The Veteran was able 
to flex beyond shoulder level.  Although the Veteran had pain 
beginning before flexion to shoulder level, the Veteran's 
pain did not prohibit him from continuing flexion through to 
105 degrees.

Taking into consideration the extent of additional functional 
loss due to increased pain, and affording the Veteran the 
benefit of the doubt, the Board finds that these symptoms 
more nearly approximate the rating criteria for a 30 percent 
rating-that is, range of motion of the right (major) 
shoulder limited to approximately midway between his side and 
shoulder level---under Diagnostic Code 5201.

However, the Board finds that a rating in excess of 30 
percent is not warranted under Diagnostic Code 5201 or any 
other potentially applicable diagnostic code.  There is no 
finding that, even with the significant pain described by the 
July 2009 VA examiner, that the Veteran has range of motion 
of the right shoulder limited to 25 degrees from the side.  

Specific to the DeLuca criteria, the Board finds that the 30 
percent rating properly compensates the Veteran for the 
extent of his functional loss due to pain, to include 
following repetitive use.  DeLuca, 8 Vet. App. at 204-7.  In 
determining that the criteria for the 30 percent rating are 
met, the Board has considered the July 2009 VA examiner's 
findings that the Veteran had pain in his right shoulder with 
movement, and additional pain with repetitive use.  While 
such pain clearly results in significant functional loss of 
the shoulder, such is contemplated in the 30 percent rating, 
and no higher rating, on the basis of functional loss due to 
pain, is warranted.  Again, there is no objective medical 
evidence that, even with flare-ups and repetitive use, the 
Veteran's pain, alone, limits should motion to approximately 
25 degrees from the side (the criteria for the maximum 40 
percent rating for a majority extremity under Diagnostic Code 
5201.  Indeed, the April 2009 VA examiner indicated that, 
although pain is increased with repetitive use, there is no 
additional limitation of motion due to pain with repetitive 
use.

The Board has also considered the fact that ratings in excess 
of 30 percent are available under Diagnostic Codes 5200 
(rating ankylosis of the scapulohumeral articulation) and 
5203 (rating nonunion and dislocation of the clavicle and 
scapula).  However, the July 2009 VA examiner specifically 
noted that the Veteran had no ankylosis of the shoulder and 
the record is devoid of medical findings of nonunion or 
dislocation of the clavicle or scapula.  As such, a rating in 
excess of 30 percent under any of these diagnostic codes is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5203. 

Ratings in excess of 30 percent are available under 
Diagnostic Code 5202 which contemplates recurrent dislocation 
of the humerus at the scapulohumeral joint.  A 30 percent 
evaluation is assigned with frequent episodes of dislocation 
and guarding of all arm movements of the major arm.  A 50 
percent evaluation for fibrous union of the major arm; a 60 
percent evaluation for nonunion (false flail joint) of the 
major arm; and an 80 percent evaluation for loss of head of 
(flail shoulder) for the major arm. 

The Board notes that the July 2009 VA examiner indicated that 
the Veteran had recurrent dislocations.  However, the medical 
evidence simply does not demonstrate frequent episodes of 
recurrent dislocation and guarding of all arm movements.  In 
this regard, while the diagnosis on VA examination in July 
2009 VA examination was right shoulder recurrent dislocation, 
there was no evidence of instability on the same VA 
examination.  Further, there is simply no medical evidence of 
guarding of all arm movements. 

In addition, there is simply no medical evidence of fibrous 
union or nonunion of the humerus, or loss of the head.  
January 2008 X-ray findings showed no fractures, dislocations 
or destructive lesions.  The visualized bone, soft tissue and 
articular spaces were within normal limits.  Since the report 
did not show any fibrosis union, nonunion, or loss of head of 
the flail shoulder, a disability rating higher than 30 
percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.

For the foregoing reasons, a 30 percent but no higher rating 
for right shoulder DJD is warranted. 

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the Veteran's 
service- connected DJD of the right shoulder has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the July 2005 
SOC.)

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).   

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 30 percent but no higher 
rating for DJD of the right shoulder.  The Board has applied 
the benefit-of-the doubt doctrine in determining that the 
criteria for a 30 percent rating are met, but finds that the 
preponderance of the evidence is against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v, Derkwinski,  1 Vet. App. 49, 53-56 
(1990).. 



ORDER

A 30 percent rating for DJD of the right shoulder is granted, 
subject to the legal authority governing the payment of VA 
compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


